Citation Nr: 1133295	
Decision Date: 09/08/11    Archive Date: 09/15/11

DOCKET NO.  04-24 646A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUES

1.  Entitlement to an increased rating for neurodermatitis, currently evaluated as 10 percent disabling.  

2.  Entitlement to a total rating based on individual unemployabilitity (TDIU).



ATTORNEY FOR THE BOARD

A. Barner, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1966 to February 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The issue of an increased rating for service-connected neurodermatitis was previously before the Board in September 2007 and December 2009.  The first time it was remanded in pertinent part to obtain treatment records and for the RO to issue a statement of the case (SOC) regarding the Veteran's increased rating claim for his service-connected neurodermatitis.  VA treatment records were associated with the claims folder, and the Veteran was requested to provide information regarding private treatment; however, he did not respond.  An SOC was issued in February 2009.  Most recently the appeal was remanded for further development including a VA examination wherein the claims folder would be appropriately reviewed, and a supplemental statement of the case was issued.  The Veteran was afforded a VA examination with review of the claims folder in March 2010, and a June 2011 supplemental statement of the case was issued.  Given the foregoing, the Board finds that VA has substantially complied with the Board's prior remands with regard to this appeal.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where there was substantial compliance with Board's remand instructions).

The Board notes that in his April 2009 Substantive Appeal, the Veteran revoked any outstanding power of attorney, and clearly indicated his intent to represent himself.  

The issue of entitlement to a TDIU is rendered moot, as is further discussed below.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2.  The Veteran's neurodermatitis was manifested by symptoms involving less than 20 percent of the total body surface or exposed areas affected; and, the competent evidence of record does not show that the Veteran required use of systemic therapy for a total duration of 6 weeks over a 12-month period.

3.  The Veteran was awarded a total schedular rating as of February 24, 2003, prior to his claim of entitlement for a TDIU.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent for the Veteran's service-connected neurodermatitis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.118, Diagnostic Code 7806 (2010).

2.  The Board has no jurisdiction to adjudicate the merits of the issue of entitlement to a TDIU.  38 U.S.C.A. § 7105(d)(5) (West 2002); 38 C.F.R. §§ 4.16, 20.101 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).  For the reasons to be discussed below, the Board finds that VA has satisfied its duties to the appellant under the VCAA.  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

VA has made all reasonable efforts to assist the Veteran in the development of his claim for an increased rating for service-connected neurodermatitis, has notified him of the information and evidence necessary to substantiate the claim, and has fully disclosed VA's duties to assist him.  In December 2005, January 2010, and April 2011 letters, the Veteran was notified of the information and evidence needed to substantiate and complete the claim on appeal.  Additionally, May 2006 and April 2011 letters provided him with the general criteria for the assignment of an effective date and initial rating.  Id.  

The Board notes that, in the present case, complete notice was also not issued prior to the March 2006 adverse determination on appeal.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Nevertheless, VA rectified any timing error in providing notice to the Veteran and subsequently readjudicating his claims on several occasions, most recently in June 2011.  Id; see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  

The Board further finds that VA has complied with the duty to assist by aiding the appellant in obtaining evidence.  It appears that all known and available records relevant to the issue on appeal have been obtained and are associated with the Veteran's claims files.  The RO has obtained the Veteran's service treatment records, as well as VA and non-VA medical records.  While the record does not include the Veteran's treatment records from the healthcare provider the claimant reported practiced in Ocala, the Board finds that VA adjudication may go forward without another request for these records because the Veteran indicated that these records pertained to rheumatology, and as such, there is no reasonable possibility they would substantiate his claim on appeal.  Pertinent medical records have also been obtained from the Social Security Administration.  See Baker v. West, 11 Vet. App. 163, 169 (1998); Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).  The Veteran was afforded the opportunity to give testimony before an RO hearing officer and/or the Board, even though he declined to do so.

Furthermore, the Veteran was afforded VA medical examinations on several occasions, most recently in March 2010.  The Board notes that the VA examination report, wherein the claims folder was reviewed, contains sufficiently specific clinical findings and informed discussion of the pertinent history and clinical features of the disability on appeal and is adequate for purposes of this appeal.  See 38 U.S.C.A. § 5103A(d) (West 2002); Barr v. Nicholson, 21 Vet App 303 (2007); McLendon v. Nicholson, 20 Vet. App. 79, 84-86 (2006).  The Board is not aware, and the Veteran has not otherwise suggested the existence of, any additional pertinent evidence not yet received.  

With regard to the issue of entitlement to a TDIU, in light of the dismissal of the appeal, any argument concerning the VCAA is moot, and the Board need not address such.  See DiCarlo v. Nicholson, 20 Vet. App. 52, 58 (2006); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive the Board should deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law); VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).  

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by any failure of VA in its duties to notify and assist him, and that any such violations could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Thus, adjudication of his claims at this time is warranted.  

Disability evaluations are based upon the average impairment of earning capacity as contemplated by the schedule for rating disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2010).  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (West 2002).  Where an increase in the disability rating is at issue, the "present level" of the Veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In cases in which a reasonable doubt arises as to the appropriate degree of disability to be assigned, such doubt shall be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential to trace the medical history of a veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2010).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2010); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Staged ratings are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

As with any claim, when there is an approximate balance of positive and negative evidence regarding any matter material to the claim, the claimant shall be given the benefit of the doubt.  38 U.S.C.A. § 5107 (West 2002).

Neurodermatitis is rated by analogy to dermatitis or eczema because it is not specifically in the rating schedule.  As such, a 10 percent rating is warranted, when at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of less than six weeks during the previous 12-month period.  A 30 percent rating is warranted when 20 to 40 percent of the entire body or 20 to 40 percent of the exposed areas are affected, or; systemic therapy, such as corticosteroids or other immunosuppressive drugs were required for a total duration of six weeks or more, but not constantly, during the previous 12-month period.  A 60 percent rating is warranted when more than 40 percent of the entire body or more than 40 percent of the exposed areas affected, or; when constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs were required during the previous 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 7806. 

The rating criteria provides that dermatitis or eczema can otherwise be rated as for scars under Diagnostic Codes 7800 through 7805 depending upon the predominant disability.  Under Diagnostic Code 7800 (disfigurement of the head, face, or neck), a 10 percent evaluation is warranted if there is one characteristic of disfigurement.  A 30 percent evaluation is warranted if there is visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or with two or three characteristics of disfigurement.  Under Codes 7801 to 7805, scars that are deep and nonlinear warrant a 10 percent evaluation for areas of at least 6 square inches but less than 12 square inches, and a 20 percent evaluation for areas of at least 12 square inches but less than 72 square inches (DC 7801).  Scars that are superficial and nonlinear warrant a 10 percent evaluation for areas of 144 square inches or greater (DC 7802).  Scars that are unstable or painful warrant a 10 percent evaluation for one or two scars, and a 20 percent evaluation for three or four scars (DC 7804).  Scars that cause disabling effects are rated under the appropriate diagnostic code (DC 7805). 

VA promulgated new regulations for the evaluation of skin conditions, 38 C.F.R. § 4.118, Diagnostic Codes 7804 and 7805, effective October 23, 2008.  These amendments address rating criteria for scars.  If a law or regulation changes during the course of a claim or an appeal, the version more favorable to the veteran will apply, to the extent permitted by any stated effective date in the amendment in question.  38 U.S.C.A. § 5110(g); VAOPGCPREC 3- 2000.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003.  The amendments above have established the effective dates without a provision for retroactive application.  Thus, the amendments may be applied as of, but not prior to, October 23, 2008.

In November 2005 the Veteran requested an increased rating for his service-connected neurodermatitis, claimed as a skin condition.  VA treatment records from November 2005 to January 2006 show that the Veteran was seen in urgent care complaining of pruritic rash all over his body, and a punch biopsy suggested superficial and deep perivascular mixed dermatitis with eosinophils consistent with hypersensitivity reaction.  

At a January 2006 VA examination the Veteran reported a history of an itchy rash that appeared all over his body approximately 35 years earlier while in Vietnam.  The rash was reportedly intermittent, appearing on his trunk, arms, legs and hands, and treated with topical medications.  The Veteran, however, reported that over the previous 10 years, his skin problems had been constant, with worsening flare-ups occurring approximately one to two times monthly.  He reported his treatments included Aquaphor ointment twice daily and Dovonex ointment twice daily during the previous ten years, Diflurosone Acetate, (a topical corticosteroid) twice daily for approximately one year, and Hydroxyzine tablets (anti-parasitic medication) twice daily for the previous three months.  Such medications decreased the rash and the itchiness.  The Veteran indicated that he was unable to work due to his skin problems, in particular his severe itching and constant twitching which interfered with his ability to travel or work, although he was currently section chief for the Federal Emergency Management Agency, FEMA.  The Veteran relayed that he was able to perform activities of daily living at home.  

On physical examination, the examiner noted multiple excoriated pink papules and plaques scattered on the Veteran's chest, abdomen, extensor and flexor arms, and bilateral lower extremities.  The back was noted to be spared.  The Veteran also had minimal erythema with some scaling and desquamation on the bilateral palms.  Of exposed areas of the head, face, neck, and hands, less than 10 percent of the exposed areas were affected.  Considering the entire body surface area, 10 percent was affected; however, there was no scarring or disfigurement, and the skin condition was not acne or chloracne, scarring alopecia, alopecia areata, or hypohidrosis.  Based on the Veteran's reports it also was not urticaria, vasculitis, or erythema multiforme.  The examiner diagnosed the Veteran as having eczema/neurodermatitis, and noted that the Veteran had indicated he was unable to work since November due to itching and twitching related to his skin condition.  The examiner, however, did not have the claims folder available for review.  

A VA dermatology note from February 2006 indicated that the Veteran was experiencing itchy lesions on his body, and had a history of psoriasis.  The Veteran had recently developed a papular rash on the body, a biopsy of which showed superficial and deep perivascular mixed dermatitis with eosinophils consistent with hypersensitivity reaction.  The duration was for several months, affecting the legs, trunk and arms.  Treatment previously used for such was Dovonex and Hydrophiloic creams.  The examiner assessed papular psoriatic having observed papular inflamed raised lesions with different sizes spread all over the skin, accompanied by itching, but without silver plaque possibly due to use of the ointment.  Typical psoriatic lesion was seen on the elbows.  

In April 2006 the Veteran indicated that he had been prescribed numerous prescriptions, and he listed the names and dates for his prescriptions which he indicated were used to treat his skin condition.  Specifically, he indicated that from March 2005 to November 2005 he took Clobetasol Propianate; from Spring 2005 to the present he took Calcipotriene; for ten years he took Dovonex, and used Hydrophlic Ointment; from November 2005 to the present he took Diflorasone Diacetate and Hydroxyzine Pamoate; and from February 2005 to the present he took Alprazolam, Doxepin, and Methotrexate, and used Anthralin Cream.  Although he indicated that he had attached some information sheets on several of the above-referenced prescriptions, no such information sheets are of record.  In any case, the Board will review the treatment records in order to determine prescription usage.  

A prescription order for Calcipotriene to be applied to the Veteran's psoriasis is of record in September 2006.  In October 2006 VA treatment notes show that the Veteran reported he had been given Methotrexate for his psoriasis in the past, but was transferring to Enbrel.  A rheumatology note in July 2006 observed that the Veteran's skin rash was almost completely cleared up, referencing his psoriasis. Additional VA treatment notes indicated the Veteran was seen for psoriatic lesions, and continued psoriatic arthritis for which he was on various medications including Enbrel, Methotrexate, Naproxen, and Hydrophilic ointment.  A September 2008 VA note regarding the Veteran's joints, observed that the Veteran had been treated for psoriatic lesions on his buttocks and trunk, and indicated that symptoms due to Reiter disease versus psoriatic arthritic could not be distinguished.  As noted above, however, the Veteran's psoriasis should be separately addressed by the RO.  

Private treatment reports from September 2006 to October 2007 are of record.  In February 2006 the impression was of psoriasis with possible enthesopathy and possible mild psoriatic arthritis.  It was noted that psoriasis was problematic despite Dovonex cream.  An April 2006 note revealed the Veteran's psoriasis responded well to Methotrexate.  In June 2007 the Veteran reported at least a ten year history of psoriasis, currently well-controlled on Methotrexate and Enbrel, given subcutaneously.  The examiner noted that he had faint, thin psoriatic plaques on the flanks and upper legs.  There were also follicular erythematous papules on the lower abdomen and medial thighs, for which he was given Evoclyin foam to use as needed.  A June 2007 treatment report indicated that the Veteran had psoriasis for 40 years, and at least 30 percent of his body was involved.  A September 2007 laboratory dermatopathology report indicated that clinically the Veteran presented with psoriasis, and the diagnosis per a specimen from the left forearm was psoriasiform dermatitis as the stain did not reveal dermatophytes, and there was differential diagnosis including a partially developed lesion of psoriasis and one of a spongiotic dermatitis.  The records all variously discuss psoriasis; however, there was no indication of neurodermatitis.  

A September 2008 list of medication was submitted by the Veteran, who wrote in the margins that Hydroxyzine, Dovenex ointment, Hydrophilic ointment, and Taclonex ointment were for his neurodermatitis of the skin, while Humera was for his psoriasis of the skin, and Doxycycline, now discontinued, had been for folliculitis of the skin.  In addition, prescription refill tabs were submitted, dated from January 2008 to March 2009; however, they do not indicate that any of the prescriptions were being used to treat neurodermatitis.  

In March 2010 the Veteran was provided a VA examination of his skin wherein his claims folder was reviewed.  At that time the examiner noted that he was service-connected for neurodermatitis, and that he reported using topical ointment while in service.  The service treatment records revealed that he had a scrotal skin eruption in 1968 and 1969, and an outpatient dermatological examination in August 1970 noted pruritis scroti diagnosed as localized neuro-dermatitis.  The Veteran was later diagnosed with psoriasis, and reported that he had been on medications to include Sulfasalazine and Methotrexate, each of which were stopped for side effects. He indicated that he had used Humira since 2007 with good results.  The Veteran reported a constant itch and dryness of his skin.  The examiner noted that in the past year the Veteran was treated for psoriasis, using Humira bi-weekly since 2008, which was a systemic immunosuppressive.  

The examiner reviewed treatment records, including a November 2005 note wherein the Veteran reported having an itchy rash all over his body for a long-time, treated with different topical systemic agents with temporary relief.  The rash appeared as small raised pink lesions on the Veteran's trunk, abdomen, legs, and elbows with minimal silvery coat similar to candle drop.  A treatment note from January 2006 described itchy painful symptoms, with skin lesions over the entire trunk, more pronounced over the upper extremities, rough, scaly areas over the knees and elbows bilaterally, described as existing over the previous 35 years.  A biopsy was completed.  

The examiner highlighted a treatment note from October 2008 in which the Veteran was noted to be followed for his psoriatic arthritis, having been started on Sulfasalazine which was stopped secondary to side effects, and later Methotrexate also stopped for similar reasons.  The Veteran was then placed on Enbrel, and later switched to Humira for convenience, which helped with his psoriasis.  A February 2009 treatment note that was highlighted discussed the Veteran's history of psoriatic arthritis and described the Veteran's complaints of itchy lesions on his body.  A punch biopsy revealed deep perivascular mixed dermatitis with eosinophils consistent with hypersensitivity reaction, evident on the legs, trunk and arms.  It was noted that Dovonex and Hydrophilic creams were previously used.  The lesion was described as papular inflamed, and raised, with different sizes spread all over the skin with itching.  No silver plaque was seen on the elbows, likely due to use of ointment.  Typical psoriatic lesion was seen on the elbows.  The assessment was of papular psoriatic, and it was determined that the Dovenex would be changed to Psorcan cream and Doxipen and Xanax for itchiness and Antralene cream for the skin.  

The VA examiner noted that there were a few scattered pinkish-red, very small papular lesions on the trunk, and slightly scaly plaques on the Veteran's left buttock and left elbow.  His scalp, face, neck, hands, and groin were clear of psoriasis.  The examiner estimated that no exposed area was affected, and less than 5 percent of  total body areas were affected.  Localized neurodermatitis of the groin area was noted not to have been found on examination.  A skin biopsy was not indicated.  

The diagnoses were of localized neurodermatitis of the groin, not active, and of psoriasis, well-controlled.  There was no disfigurement, such that photographs were not indicated.  There was no functional impairment caused by the skin condition.  The examiner noted that the Veteran was service-connected for neurodermatitis, not for psoriasis.  The examiner noted that the Veteran had been on immunosuppressives to treat his arthritic psoriasis.  As such, the examiner opined that regarding the neurodermatitis, the disorder did not cover 20 to 40 percent of his entire body or 20 to 40 percent of exposed areas; nor did it cover more than 40 percent of his entire body or exposed areas affected; the disorder had not required systemic therapy such as the use of corticosteroids or other immunosuppressive drugs for a total duration of six weeks of more in any of the 12-month periods since November 30, 2005, and the disorder had not required constant or near-constant therapy such as the use of corticosteroids of other immunosuppressive drugs in any of the 12-month periods since November 30, 2005. 

The Veteran himself alleges that he is on systemic therapy for his neurodermatitis; however, as a layperson, the Veteran is not capable of making medical conclusions, and his statements regarding the purpose for which his prescription medications are prescribed are not competent evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  It is true that lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Understanding the purpose for which he is prescribed medication requires specialized training for a determination as to prescription usage, and the Veteran's statements therein cannot be accepted as competent medical evidence regarding the purpose for which he is prescribed medications.  

To review, the medical record shows that many of the prescriptions which the Veteran has suggested are for his neurodermatitis, are in fact listed as prescribed for his psoriasis.  For instance although the Veteran suggested that he used Calcipotriene, Dovonex, Hydrophilic ointment, and Methotextrate for neurodermatitis, the medical record showed that these drugs were specifically prescribed for his psoriasis.  Although there were other prescriptions which the Veteran referenced as for his neurodermatitis, which the medical record did not specifically reveal a usage, the VA examiner reviewed the claims folder and concluded that the Veteran had been on immunosuppressives to treat his arthritic psoriasis, but that he had not required systemic therapy such as corticosteroids or immunosuppressives for six weeks or more in any 12 month period since November 30, 2005.  Further, although there was a treatment note in which the Veteran complained of a rash all over his body, around the same time frame the January 2006 VA examiner suggested the Veteran's rash affected just 10 percent of the entire body surface area, and less than 10 percent of the exposed areas.  The March 2010 VA examiner opined that the neurodermatitis did not cover 20 to 40  percent of his entire body or of exposed areas affected.  The Board finds that the examiner's opinion as to the amount of surface area covered is most probative.  

Consequently, the preponderance of the evidence is against the claim for an increased rating for service-connected neurodermatitis, the benefit-of-the-doubt doctrine does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

In accordance with Thun v. Peake, 22 Vet. App. 111 (2008), there is a sequential three-step analysis to determine whether a case should be referred for extraschedular consideration.  Step one, is to determine whether the schedular rating adequately contemplates a claimant's disability picture.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for consideration of an extraschedular rating is required.  If the schedular criteria do not contemplate the claimant's level of disability and symptomatology and the schedular criteria are therefore found to be inadequate, then step two is to determine whether the claimant's disability picture is exceptional with such related factors such as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular criteria.  If the disability picture meets the second step, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

Regarding the first step of Thun, the Board finds that the rating criteria reasonably describe the Veteran's disability and symptomatology.  In other words, the Veteran, who has been unemployed since November 2005, has described severe itching and related twitching that interfered with his ability to work.  He does not, however, experience symptomatology not already contemplated by the Rating Schedule.  As the rating criteria reasonably describe the disability and symptomatology, the threshold factor for extraschedular consideration under step one of Thun has not been met, and the Board need not reach the second step of the Thun analysis, that is, whether the disability picture is exceptional.  As the disability picture is contemplated by the Rating Schedule, the assigned schedular rating is, therefore, adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).

TDIU

A total disability rating for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more.  If there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and the combined rating must be 70 percent or more.  38 C.F.R. § 4.16(a) (2010) (emphasis added).

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for eligibility for a total rating set forth in 38 C.F.R. § 4.16(a), such case shall be submitted for extraschedular consideration.

The December 2009 Board decision inferred a claim for entitlement to a TDIU.  The Veteran indicated that he has been unemployed since November 2005 due to service-connected disabilities.  In an April 2011 rating decision, a 100 percent schedular rating was granted from February 24, 2003.  

As such, although a claim for TDIU is not categorically moot when a Veteran is assigned a 100 percent schedular rating; here, the appeal is moot because a total schedular rating was awarded February 24, 2003, which is even earlier than the Veteran's claim for a TDIU arose.  A 100 percent schedular rating has been effective for the entire period of the Veteran's TDIU claim and appeal.  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Because the Veteran is in receipt of a 100 percent evaluation for his service-connected disabilities for the duration of his appeal for entitlement to a TDIU, claim of entitlement for a TDIU is moot.  Thus, there remain no allegations of errors of fact or law for appellate consideration.  See 38 C.F.R. § 3.341.  Accordingly, the appeal must be dismissed.


ORDER

Entitlement to a rating in excess of 10 percent for service-connected neurodermatitis is denied.  

Entitlement to a TDIU for service-connected disabilities is dismissed.  



______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


